Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the documents filed on 03/09/2022
Claim(s) 1-12 is/are pending in this application.
Claim(s) 1-12 have been rejected below. 

Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa (US 2021/0016785) which teaches both gateways as well as using multiple gateways on separate networks for the purpose of redundancy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330) in view of Nakagawa (US 2021/0016785).

With respect to claim 1 Katzourakis teaches an apparatus for controlling an autonomous vehicle, the apparatus comprising: 
a first autonomous controller (Katzourakis Fig. 2, 5, 6, element 622, Col 10:60-11:10) configured to control autonomous driving (Katzourakis Col 4:34-48) ; 
a second autonomous controller (Katzourakis Fig. 2, 5, 6, element 622, Col 10:60-11:10) configured to control autonomous driving in a backup situation ; 
a first brake module (Katzourakis Fig. 6, element 651, Col 10:35-48) configured to receive a first deceleration command from the first autonomous controller to operate a brake (Katzourakis Fig. 2, 5, 6 Col 10:35-48); 
a second brake module (Katzourakis Fig. 6, element 652, Col 10:35-48) configured to receive a second deceleration command from the second autonomous controller to operate the brake (Katzourakis Fig. 2, 5, 6 Col 10:35-48); 
a first communication network configured to allow monitoring information to be exchanged between the first and second brake modules (Katzourakis Fig. 2, 5, 6 Col 4:66-5:14), and to transmit the first and second deceleration commands from the first and second autonomous controllers to the first and second brake modules (Katzourakis Fig. 2,5, 6 Col 10:35-48); 


Katzourakis does not teach that the first communication network through transmit the first and second deceleration commands a first gateway and Katzourakis does not teach a second communication network configured to transmit the first and second deceleration commands from the first and second autonomous controllers through a second gateway to the first and second brake modules.
Nakagawa teaches a first and second apparatus for controlling an autonomous vehicle (Nakagawa Fig. 5 element 140, 140-1 ¶[130-131]), the apparatus comprising a first communication network (Nakagawa Fig. 5 ¶[130-131] at least the connection between 140 and 150) through transmit the first and second deceleration commands a first gateway (Nakagawa Fig. 5 element 150 ¶[130-131]) and 
a second communication network (Nakagawa Fig. 5 ¶[130-131] at least he connection between 140-1 and 150-1) configured to transmit the deceleration commands from the autonomous controllers through a second gateway to the brake modules (Nakagawa Fig. 5 element 150-1 ¶[130-131]).
Thus as shown above Katzourakis teaches a base invention of a redundancy brake system with multiple controllers and brake modules and Nakagawa teaches a redundancy brake system with multiple networks and gateways. These two references are analogous to one another because both systems are drawn to redundancy brake systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Katzourakis to apply the teachings of Nakagawa because the teaching of a redundancy brake system with multiple networks and gateways taught by Nakagawa was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a redundancy brake system with multiple controllers and brake modules taught by Katzourakis to yield the advantage of having a backup communication network in case the first network fails and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Katzourakis as modified above teaches an apparatus wherein: 
the first and second autonomous controllers are configured to transmit the first and second deceleration commands through the first communication network in response to normal operation of the first communication network (Katzourakis Fig. 2, 3, 5, 6 element 334 Col 4:66-5:14, 6:34-52); and 
the first and second autonomous controllers are configured to transmit the first and second deceleration commands through the second communication network in response to abnormal operation of the first communication network (Katzourakis Fig. 2, 3, 5, 6 element 335 Col 4:66-5:14, 6:34-52, Nakagawa ¶[4, 128]).

With respect to claim 3 Katzourakis as modified above teaches an apparatus the first brake module comprises: a first braking actuator configured to drive the brake (Katzourakis Fig. 6, element 651, Col 10:35-48); and a first brake controller configured to operate the first braking actuator in response to the first deceleration command (Katzourakis Fig. 6, element 651, Col 10:35-48).

With respect to claim 4 Katzourakis as modified above teaches an apparatus wherein the second brake module comprises: a second braking actuator (Katzourakis Fig. 6, element 652, Col 10:35-48) configured to drive the brake; and a second brake controller configured to operate the second braking actuator in response to the second deceleration command (Katzourakis Fig. 6, element 652, Col 10:35-48).

With respect to claim 5 Katzourakis as modified above teaches an apparatus wherein the first and second communication networks are interconnected through a controller area network (CAN) (Katzourakis Fig. 2, 5, 6 Col 4:66-5:14).

With respect to claim 6 Katzourakis as modified above teaches an apparatus wherein the first and second brake modules are configured to exchange at least one of a control state and state information of a braking actuator, an operation state, and failure information with each other through the first communication network (Katzourakis Fig. 2, 5, 6 Col 4:66-5:14 at least operation state).

With respect to claim 7 Katzourakis as modified above teaches an apparatus wherein: the first brake module comprises a first steering controller configured to operate a first steering actuator for driving a steering device (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20); and the first steering controller is configured to receive a first steering command from the first autonomous controller to operate the first steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20).

With respect to claim 8 Katzourakis as modified above teaches an apparatus wherein the first steering controller is directly connected to the first steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20).

With respect to claim 9 Katzourakis as modified above teaches an apparatus wherein: the second brake module comprises a second steering controller configured to operate a second steering actuator for driving the steering device (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20); and the second steering controller is configured to receive a second steering command from the second autonomous controller to operate the second steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20).

With respect to claim 10 Katzourakis as modified above teaches an apparatus wherein the second steering controller is directly connected to the second steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20).

With respect to claim 11 Katzourakis as modified above teaches an apparatus wherein: the first steering controller is directly connected to the first steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20); and the second steering controller is directly connected to the second steering actuator (Katzourakis Fig. 2, 5 Col 3:29-43, 6:8-20).

With respect to claim 12 Katzourakis as modified above teaches an apparatus wherein: the first and second autonomous controllers are configured to transmit the first and second steering commands through the first communication network in response to normal operation of the first communication network (Katzourakis Fig. 2, 3, 5, 6 element 334 Col 4:66-5:14, 6:34-52); and 
the first and second autonomous controllers are configured to transmit the first and second steering commands through the second communication network in response to abnormal operation of the first communication network (Katzourakis Fig. 2, 3, 5, 6 element 335 Col 4:66-5:14, 6:34-52, Nakagawa ¶[4, 128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665